Citation Nr: 0020962	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-17 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (AOJ) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 1991).


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel










INTRODUCTION

The veteran had essentially continuous active service from 
October 1955 to March 1980.  

In late June 1998, the AOJ informed the veteran that his 
application for RH insurance had been denied because such 
application had not been timely filed.  The veteran timely 
appealed this determination.  

On his appeal, the veteran requested a hearing at the Board 
of Veterans' Appeals.  Such hearing was scheduled, but the 
veteran failed to appeal for such hearing.  A request for 
postponement was not received.  The failure to appear without 
good cause being shown constitutes a withdrawal of the 
request for a hearing, and allows the Board to proceed.  
38 C.F.R. § 20.704 (1999). 


FINDINGS OF FACT

1.  In an August 1980 rating, the AOJ granted service 
connection for degenerative disc disease and postoperative 
residuals of a left knee meniscectomy, and they informed the 
veteran of the award later that same month.

2.  In a rating in November 1980, the AOJ granted service 
connection for cardiovascular disease, and the veteran was 
informed of this award of service connection in a letter 
dated in January 1981.  

3.  An initial application for RH insurance was received from 
the veteran in 1998.  

4.  The veteran's application for RH insurance was not 
received within one year of any notice to him that he had 
been granted service connection for disability.


CONCLUSION OF LAW

RH insurance may not be issued to the veteran, as a timely 
application for such insurance was not received from him.  
38 U.S.C.A. §§ 1922(a), 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he did not receive timely notice of 
his potential eligibility for RH insurance during the 
applicable time period, and that he should be able to acquire 
this insurance currently.  He maintains that he was provided 
notice of the grant of service connection, but that he 
received no notice from any part of the Department of 
Veterans Affairs (VA) that he could apply for RH insurance.  
He maintains that he applied for RH insurance only after he 
was apprised of this benefit through the Internet and when he 
made a telephone call to the VA.  He contends that he was 
informed at a VA office that he was entitled to receive RH 
insurance.

I.  Background

A claim for service connection for various disabilities was 
received from the veteran in April 1980.  After information 
was received, the AOJ, in a rating in August 1980, granted 
service connection for degenerative disc disease of the 
lumbar spine, evaluated as 20 percent disabling, and for 
postoperative residuals of a meniscectomy of the left knee, 
evaluated as 10 percent disabling.  The current record shows 
a notation on the August 1980 rating that the Insurance 
Service, which is located at the same office as the rating 
board which made the determination, was furnished a copy of 
this rating determination.  The veteran's insurance folder 
does not contain any confirmation that the Insurance Service 
received a copy of this rating determination at that time.  
The veteran was sent a notice that he had been granted 
service connection for these disabilities later in August 
1980.  The current record does not contain written 
documentation that the veteran was notified of his 
eligibility to apply for RH insurance based on the August 
1980 rating.  

In a rating in November 1980, the veteran was granted service 
connection for cardiovascular disease, evaluated as 10 
percent disabling.  The current record shows a notation on 
the November 1980 rating that the Insurance Service was 
furnished a copy of the November 1980 rating determination.  
The veteran's insurance folder does not contain any 
confirmation that the Insurance Service received a copy of 
this rating determination at that time.  In January 1981, the 
AOJ sent him notice of this additional grant of service 
connection.  The current record does not contain written 
documentation that the veteran was notified of his 
eligibility to apply for RH insurance based upon the November 
1980 rating.  

In rating actions in April 1996, May 1997, and July 1997, the 
veteran was awarded increased ratings for his service-
connected disabilities.  In July 1997, the veteran was found 
entitled to receive a total rating by reason of individual 
unemployability, effective from October 19, 1994.  The record 
reflects that there were no grants of service connection for 
any disability after 1981.

A claim for RH insurance was received from the veteran in 
1998.  Shortly thereafter, the AOJ informed the veteran that 
he was not entitled to receive RH insurance because he had 
not applied for such insurance within one year of receiving 
notice of service connection for disability.  

II.  Analysis

A veteran is eligible to apply for and receive RH insurance 
after discharge from service if it is found that he has a 
disability for which compensation would be payable if 10 
percent or more in degree, and he is otherwise insurable, if 
an application in writing is made within one year from the 
date service connection for such disability is determined.  
If such person is shown by evidence to have been mentally 
incompetent during any part of the period, application for 
insurance may be filed within a year after a guardian is 
appointed or within one year after the removal of such 
disability.  38 U.S.C.A. § 1922(a). (the period of 
eligibility was increased from one year to two years by 
Public Law 102-86, but was effective only as to persons who, 
on or after September 1, 1991, are found by the VA to be 
eligible for RH insurance).

In this case, the veteran did not apply for RH insurance 
within one year of the last notice to him of a grant of 
service connection for disability, which was in January 1981.  
Thus, he is not eligible for RH insurance because the 
application was not received in a timely manner, within one 
year of the period of notice to him of the last grant of 
service connection for disability.

The Board understands the veteran's contentions regarding the 
lack of notice to him of his eligibility for RH insurance.  
Clearly, the record does not reflect any written 
documentation that notice to him of his eligibility for RH 
insurance was sent in conjunction with the grants of service 
connection in 1980.  The veteran's claims file does indicate 
that the Insurance Service was sent notice of the August and 
November 1980 rating decisions.  The Board would note that it 
was the routine business practice of the insurance office to 
send notices of eligibility for RH insurance upon receipt of 
a copy of a rating showing that the veteran had been granted 
service connection, but it was also their routine business 
practice to retain neither the copy of the rating received or 
a copy of the letter sent.  If notice of potential RH 
insurance eligibility was not sent, it is noted that such 
notice is not required by law or regulation or mandated by 
the scope of VA duty to assist. 

The US Court of Appeals for Veterans' Claims (the Court) has 
determined that pertinent laws, including 38 U.S.C.A. 
§ 1922(a), do not itself impose any notification requirements 
upon the Department of Veterans Affairs.  The Court has 
further indicated that the requirement that application for 
RH insurance be made within one year (now two years) after an 
initial grant of service connection did not violate a 
veteran's due process and equal protection rights under the 
Constitution.  Saunders v. Brown, 4 Vet. App. 320 (1993).  
Unfortunately, the Board is bound by the one-year time period 
for applications, as then set forth by Congress.  There is 
nothing in the record to indicate that the veteran was 
incompetent in 1980, 1981, or 1982 to excuse the lack of a 
timely filed application for RH insurance.

The VA makes every effort to advise veterans of their 
potential eligibility for benefits.  However, the vast array 
of benefits makes it impossible for the VA to inform every 
veteran or person of every possible potential benefit for 
which he or she might be entitled.  Ultimately, it is the 
responsibility of the veteran to contact the VA and request 
specific information about specific types of benefits, and to 
apply for specific benefits in a timely manner.  The Court 
has indicated that the VA does not have a duty to provide 
veterans and their dependents with personal notices of their 
eligibility for specific benefits.  Hill v. Derwinski, 2 Vet. 
App. 451 (1991).  

Finally, the law regarding RH insurance does grant 
eligibility for RH insurance, if the veteran is otherwise in 
good health, each time there is a grant of service connection 
for a disability.  The law does not grant eligibility for RH 
insurance after an increase in a rating for a specific 
disability, once a grant of service connection for such 
disability has been made.  While the veteran has contended 
that he received notice from a VA office recently that he was 
eligible to receive RH insurance, the veteran has not 
provided any confirmation of such statement.  There is no 
confirmation of such allegation in the written record, and, 
even if such notice had been sent, it would appear to be 
contrary to the law and thus of no import.

In conclusion, the veteran did not apply for RH insurance 
within the applicable time period prescribed by law, and he 
is not now entitled to such insurance.  38 U.S.C.A. 
§ 1922(a).  


ORDER

Entitlement to RH insurance under 38 U.S.C.A. § 1922(a) is 
not established.  The appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 


